Name: Council Implementing Decision (CFSP) 2015/621 of 20 April 2015 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire
 Type: Decision_IMPL
 Subject Matter: Africa;  civil law;  international affairs
 Date Published: 2015-04-21

 21.4.2015 EN Official Journal of the European Union L 102/63 COUNCIL IMPLEMENTING DECISION (CFSP) 2015/621 of 20 April 2015 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te d'Ivoire (1), and in particular Article 6(1) and 6(2) thereof, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP. (2) The Council has carried out a review of the measures referred to in point (b) of Article 4(1) and in point (b) of Article 5(1) of Decision 2010/656/CFSP, in accordance with Article 10(3) thereof. (3) The Council has determined that the application of the measures referred to in point (b) of Article 4(1) and in point (b) of Article 5(1) should be maintained for five of the listed persons. (4) The General Court of the European Union, by its judgment on 14 January 2015 in Case T-406/13 (2), annulled Council Implementing Decision 2014/271/CFSP (3) implementing Decision 2010/656/CFSP, in so far as it concerned Mr Marcel Gossio. Following that annulment, the entry concerning Marcel Gossio should also be removed from Annex II to Decision 2010/656/CFSP. (5) On 26 February 2015, the Sanctions Committee established pursuant to United Nations (UN) Security Council Resolution 1572 (2004) concerning CÃ ´te d'Ivoire removed one person from the list of persons subject to the measures imposed by paragraphs 9 and 12 of that Resolution. The entry for that person should be deleted from Annex I to Decision 2010/656/CFSP. (6) In addition, the Sanctions Committee updated other entries for the persons subject to the measures imposed by paragraphs 9 and 12 of UN Security Council Resolution 1572 (2004). (7) The list of persons subject to restrictive measures as set out in the Annexes I and II to Decision 2010/656/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2010/656/CFSP is replaced by the text set out in Annex I to this Decision. Article 2 Annex II to Decision 2010/656/CFSP is amended as set out in Annex II to this Decision. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 20 April 2015. For the Council The President F. MOGHERINI (1) OJ L 285, 30.10.2010, p. 28. (2) Judgment of 14 January 2015 in Case T-406/13, Gossio v Council. (3) Council Implementing Decision 2014/271/CFSP of 12 May 2014 implementing Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te d'Ivoire (OJ L 138, 13.5.2014, p. 108). ANNEX I ANNEX I List of persons referred to in Article 4(1)(a) and Article 5(1)(a) 1. Name: CHARLES BLÃ  GOUDÃ  Title: n/a, Designation: n/a, DOB: 1.1.1972, POB: (a) GuibÃ ©roua, Gagnoa, CÃ ´te d'Ivoire, (b) Niagbrahio/Guiberoua, CÃ ´te d'Ivoire, (c) Guiberoua, CÃ ´te d'Ivoire, Good quality a.k.a.: (a) GÃ ©nie de kpo, (b) GbapÃ © Zadi, Low quality a.k.a.: GÃ ©nÃ ©ral, Nationality: Ivorian, Passport No: (a) 04LE66241, issued on 10.11.2005, issued in CÃ ´te d'Ivoire (Expiration date: 9.11.2008), (b) AE/088 DH 12, issued on 20.12.2002, issued in CÃ ´te d'Ivoire (Expiration date: 11.12.2005), (c) 98LC39292, issued in CÃ ´te d'Ivoire (Expiration date: 23.11.2003), National identification no.: n/a, Address: (a) Yopougon Selmer, Bloc P 170, Abidjan, CÃ ´te d'Ivoire, (b) c/o Hotel Ivoire, Abidjan, CÃ ´te d'Ivoire, (c) Cocody (suburb), Abidjan, CÃ ´te d'Ivoire (Address declared in travel document n. C2310421 issued by Switzerland on 15.11.2005 and valid until 31.12.2005), Listed on: 7.2.2006. Other information Narrative summary of reasons for listing: Leader of COJEP ( Young Patriots ), repeated public statements advocating violence against United Nations installations and personnel, and against foreigners; direction of and participation in acts of violence by street militias, including beatings, rapes and extrajudicial killings; intimidation of the United Nations, the International Working Group (IWG), the political opposition and independent press; sabotage of international radio stations; obstacle to the action of the IWG, the United Nations Operation in CÃ ´te d'Ivoire, (UNOCI), the French Forces and to the peace process as defined by Resolution 1643 (2005). 3. Name: EUGÃ NE N'GORAN KOUADIO DJUÃ  Title: n/a, Designation: n/a, DOB: (a) 1.1.1966, (b) 20.12.1969, POB: CÃ ´te d'Ivoire, Good quality a.k.a.: n/a, Low quality a.k.a.: n/a, Nationality: Ivorian, Passport No: 04 LE 017521, issued on 10.2.2005 (Expiration date: 10.2.2008), National identification No: n/a, Address: n/a, Listed on: 7.2.2006. Other information: Narrative summary of reasons for listing: Leader of the Union des Patriotes pour la LibÃ ©ration Totale de la CÃ ´te d'Ivoire (UPLTCI). Repeated public statements advocating violence against United Nations installations and personnel, and against foreigners; direction of and participation in acts of violence by street militias, including beatings, rapes and extrajudicial killings; obstacle to the action of IWG, UNOCI, the French forces and to the peace process as defined by Resolution 1643 (2005). 4. Name: MARTIN KOUAKOU FOFIÃ  Title: n/a, Designation: n/a, DOB: 1.1.1968, POB: BOHI, CÃ ´te d'Ivoire, Good quality a.k.a.: n/a, Low quality a.k.a.: n/a, Nationality: Ivorian, Passport No: n/a, National identification No: (a) 2096927, issued on 17.3.2005, issued in Burkina Faso, (b) CNB N.076, issued on 17.2.2003, issued in Burkina Faso (Burkina Faso Nationality Certificate), (c) 970860100249, issued on 5.8.1997, issued in CÃ ´te d'Ivoire (Expiration date: 5.8.2007), Address: n/a, Listed on: 7.2.2006. Other information Father's Name: Yao Koffi FOFIE. Mother's Name: Ama Krouama KOSSONOU. Narrative summary of reasons for listing: Chief Corporal New Force Commandant, Korhogo Sector. Forces under his command engaged in recruitment of child soldiers, abductions, imposition of forced labour, sexual abuse of women, arbitrary arrests and extra-judicial killings, contrary to human rights conventions and to international humanitarian law; obstacle to the action of the IWG, UNOCI, French Forces and to the peace process as defined by Resolution 1643 (2005). 5. Name: LAURENT GBAGBO Title: n/a, Designation: n/a, DOB: 31.5.1945, POB: Gagnoa, CÃ ´te d'Ivoire, Good quality a.k.a.: n/a, Low quality a.k.a.: n/a, Nationality: Ivorian, Passport No: n/a, National identification No: n/a, Address: n/a, Listed on: 30.3.2011. Other information: Narrative summary of reasons for listing: Former President of CÃ ´te d'Ivoire: obstruction of the peace and reconciliation process, rejection of the results of the presidential election. 6. Name: SIMONE GBAGBO Title: n/a, Designation: n/a, DOB: 20.6.1949, POB: Moossou, Grand-Bassam, CÃ ´te d'Ivoire, Good quality a.k.a.: n/a, Low quality a.k.a.: n/a, Nationality: Ivorian, Passport No: n/a, National identification No: n/a, Address: n/a, Listed on: 30.3.2011. Other information: Narrative summary of reasons for listing: Chairperson of the Parliamentary Group of the Ivorian Popular Front (FPI): obstruction of the peace and reconciliation process, public incitement to hatred and violence. 8. Name: DÃ SIRÃ  TAGRO Title: n/a, Designation: n/a, DOB: 27.1.1959, POB: Issia, CÃ ´te d'Ivoire, Good quality a.k.a.: n/a, Low quality a.k.a.: n/a, Nationality: Ivorian, Passport No: AE 065FH08, National identification No: n/a, Address: n/a, Listed on: 30.3.2011. Other information: Deceased on 12.4.2011 in Abidjan. Narrative summary of reasons for listing: Secretary-General of the so-called presidency  of Mr Gbagbo: participation in the illegitimate government of Mr Gbagbo, obstruction of the peace and reconciliation process, rejection of the results of the presidential election, participation in violent repressions of popular movements. ANNEX II The entry in Annex II to Decision 2010/656/CFSP for the following person is deleted: Marcel GOSSIO.